     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 1 of 6




 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6
 7   Attorneys for Defendant Scott Daniel Warren

 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10
     United States of America,                    )
11                                                )       No. 18-CR-00223-RCC(DTF)
                   Plaintiff,                     )
12                                                )       DEFENDANT’S REPLY IN SUPPORT
13   vs.                                          )       OF MOTION IN LIMINE TO
                                                  )       PRECLUDE EVIDENCE OR
14   SCOTT DANIEL WARREN,                         )       ARGUMENT ABOUT THINGS HE
15                                                )       DID NOT SAY
                   Defendant.                     )
16                                                )
17          The government resists this motion on two bases: continuing to insist that United
18   States v. Beckman, 298 F.3d 788 (9th Cir. 2002) and United States v. Oplinger, 150 F.3d
19   1061 (9th Cir. 1998), guarantee the government the right to introduce particular evidence,
20   and denying that declining to voluntarily interact with law enforcement implicates the Fourth
21   Amendment. Neither basis has merit.
22   Fourth Amendment
23          The government takes an illogically restricted view of the Fourth Amendment,
24   focusing only on when Fourth Amendment rights are infringed (which requires a search or
25   seizure), ignoring its function to limit the powers of law enforcement and protect citizens’
26   refusal to interact. Response (Doc. 338) at 4. That is not how constitutional protections work;
27   although their violation does give rise to legal claims, they also substantively limit the
28   government’s actions and protect certain citizen’s actions, and can be affirmatively asserted


                                                      1
     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 2 of 6




 1   ex ante. See, e.g., United States v. Prescott, 581 F.2d 1343, 1351 (9th Cir. 1978) (recognizing

 2   that an occupant admitting officers who arrive without a warrant would constitute

 3   “surrender[ing] his Fourth Amendment protection”). It is that affirmative assertion that is at

 4   issue here.

 5          Under the government’s view, no one could ever “invoke” a constitutional right,

 6   because the right has no application unless it has been infringed. See Response at 4 (“The

 7   Fourth Amendment is not implicated in this situation unless the individual is detained

 8   without ‘reasonable, objective grounds’ consisting of something more than refusal to answer

 9   questions.”). If this were the case, then a defendant could not invoke a Fifth Amendment

10   right when in custody, because he has not actually been compelled to speak. That is

11   obviously not the case; rather, the Fifth Amendment gives him the right to say nothing to

12   begin with—and not to be penalized for that. Likewise, while the Fourth Amendment is

13   violated by an unreasonable search or seizure, it can also be asserted by refusing to consent

14   to a voluntary police encounter.

15          If the government’s view were correct, individuals would have no right to decline to

16   answer questions prior to arrest, but then that right would materialize once they were in

17   custody. That obviously isn’t so. Rather, the Fourth Amendment protects refusal to answer

18   officers’ questions voluntarily, when the person could walk away; the Fifth Amendment

19   protects refusal to answer when officers could otherwise compel speech, because the person

20   is in custody.

21          The government asserts that it must prevail because “the Fourth Amendment does

22   not create a right to remain silent independent of the Fifth Amendment.” Response at 4.

23   Although that is an unusual way of framing the Fourth Amendment protection, it absolutely

24   does create a right, among other things, not to answer any questions posed by law

25   enforcement when the individual has not been detained. Indeed, the government itself cites

26   Florida v. Royer, 460 U.S. 491, 498 (1983), as holding, in part, that when law enforcement

27   officers approach individuals, “the individual may walk away and refuse to answer those

28   questions.” Response at 4. That right, as the Royer Court recognized, is inherent in the Fourth



                                                   2
     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 3 of 6




 1   Amendment; the reason a person is free “to refuse to answer those questions” is that the

 2   Fourth Amendment does not permit law enforcement officers to detain him for so refusing.

 3   Royer, 460 U.S. at 498. Likewise, it is the Fourth Amendment that forbids law enforcement

 4   officers to detain anyone, however briefly, unless they have reasonable suspicion based on

 5   articulable facts, and thus permits them to walk away rather than respond. Terry v. Ohio,

 6   392 U.S. 1, 27 (1968). And the reason that, when police knock, an occupant “has no

 7   obligation to open the door or to speak,” and “need not allow the officers to enter the

 8   premises and may refuse to answer any questions at any time,” is that the Fourth Amendment

 9   does not permit them to enter against the occupant’s will absent a warrant. Kentucky v. King,

10   563 U.S. 452, 470 (2011). It is precisely because of this Fourth Amendment right that the

11   Supreme Court ruled that police could avail themselves of the exigent circumstances rule

12   even when their presence created the exigency: “Occupants who choose not to stand on their

13   constitutional rights but instead elect to attempt to destroy evidence have only themselves to

14   blame for the warrantless exigent-circumstances search that may ensue.” Id. It is those very

15   constitutional rights, explicitly relied on by the government in successfully defending police

16   conduct in the Supreme Court, that the government is now claiming do not exist.

17          Finally, the government represents to this Court that “the defendant’s encounter with

18   Agent Burns was consensual. The defendant even volunteered to accompany Agent Burns

19   to the Barn.” Response at 4. That is a badly distorted version of the events; Agent Burns

20   himself testified that what Warren said to him, after asking him what basis he had for

21   entering private property, was that “he did not wish to answer any questions,” and then

22   “stated that he wanted us to leave.” RT 7/13/18 at 49-50. That is not a consensual encounter;

23   that is constitutionally-protected refusal to consent. Only after Agent Burns told Dr. Warren

24   that he was going to approach the Barn anyway did Warren say he would accompany him—

25   presumably to observe and document the agent’s actions that were being taken without his

26   consent. The government then tries to use this mischaracterization to establish that “no

27   Fourth Amendment violation occurred.” But that is not the question; the question is whether

28   Dr. Warren’s failure to voluntarily provide the agent with information constituted an



                                                   3
     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 4 of 6




 1   exercise of his Fourth Amendment rights. It obviously did; asking an agent to leave and

 2   refusing to answer questions is the prototypical Fourth Amendment assertion. And the

 3   violation comes in using that—the actual assertion and the associated silence that put that

 4   assertion into practice—against the defendant.

 5   Beckman and Oplinger

 6          The government has entirely missed the actual holdings of Beckman and Oplinger.

 7   In both cases, the Court held that the Fifth Amendment did not apply because the defendant

 8   was not under any threat of official compulsion to speak—either because the agents

 9   questioning him had not detained him (Beckman), or because they were not agents at all, and

10   had no conceivable power to compel him to speak (Oplinger). The case Oplinger relies on,

11   United States v. Giese, 597 F.2d 1170, 1196-97 (9th Cir. 1979), also involved evidence of

12   accusations by private individuals, not government agents, but the defendant still attempted,

13   unsuccessfully, to claim Fifth Amendment protection. In other words, these cases merely

14   recognize that the risk of official compulsion against which the Fifth Amendment protects

15   does not generally arise absent arrest.

16          The government misapprehends defendant’s argument. These cases are inapplicable

17   not because Beckman took place at a port of entry, which is a different “location” from the

18   Barn, Response at 5, but rather because those cases resolved the attempted assertion of an

19   entirely different constitutional right than the one at issue here. The Fourth Amendment right

20   defendant asserts here was not an option for the defendants in those cases, because of the

21   contexts of those encounters; neither involved government agents approaching a defendant

22   on private property or even in public. Thus, none of those cases had occasion to consider

23   whether the Fourth Amendment might exclude evidence of silence.

24          Finally, the government cites Jenkins v. Anderson, 447 U.S. 231 (1980), for its

25   insistence that “a defendant may be impeached with his pre-arrest, non-custodial silence if

26   he chooses to testify at trial.” Response at 2. But the Jenkins Court made no such guarantee.

27   For one thing, the claim presented, and resolved, was that the evidence must be excluded by

28   “the fundamental fairness guaranteed by the Fourteenth Amendment.” 447 U.S. at 238. The



                                                   4
     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 5 of 6




 1   Fourth Amendment question was not presented. The Court also took great care also to

 2   specify that courts should allow such evidence only “when prior silence is so inconsistent

 3   with present statements that impeachment by reference to such silence is probative,” and

 4   cited with approval its previous holdings “that prior silence cannot be used for impeachment

 5   where silence is not probative of a defendant’s credibility and where prejudice to the

 6   defendant might result.” 447 U.S. at 239. Indeed, the Supreme Court has repeatedly reversed

 7   convictions where the government was permitted to cross-examine a defendant about prior

 8   silence. See, e.g., Grunewald v. United States, 353 U.S. 391, 423 (1957) (reversing

 9   conviction where government cross-examined defendant regarding prior assertion of right

10   to silence in light of the “grave constitutional overtones”); United States v. Hale, 422 U.S.

11   171, 178-181 (1975) (“prejudicial error for the trial court to permit cross-examination of

12   respondent concerning his silence during police interrogation,” recognizing that “the jury is

13   likely to assign much more weight to the defendant’s previous silence than is warranted”

14   given the “many alternative explanations for his pretrial silence” and the risk of “intolerably

15   prejudicial impact”). This Court, too, should recognize the significant risks presented by

16   such questioning, and should forbid the government from introducing evidence of Dr.

17   Warren’s silence in exercise of his Fourth Amendment rights.

18          As in Hale, there are many alternative explanations for Dr. Warren’s silence,

19   including his wish to assert and preserve his constitutional rights; the No More Deaths

20   protocol directing volunteers that they should not answer Border Patrol questions, but rather

21   should walk away; and his understanding that Border Patrol agents might treat certain things

22   as criminal even when they were not in fact ultimately unlawful. Indeed, the state of the law

23   on harboring has continued to evolve; United States v. Tydingco, 909 F.3d 297 (9th Cir.

24   2018), the case clarifying the required elements, was not decided until ten months after this

25   encounter. Accordingly, even if evidence of silence and argument regarding it were not

26   constitutionally prohibited, they would create an intolerable risk of serious prejudice for no

27   significant evidentiary value, and at the very least, this Court should exclude them as an

28   evidentiary matter in its discretion.



                                                   5
     Case 4:18-cr-00223-RCC-DTF Document 347 Filed 10/09/19 Page 6 of 6




 1
     Dated this 9th day of October, 2019
 2
 3                                                    KUYKENDALL & ASSOCIATES

 4                                                    By /s/ Amy P. Knight________
 5                                                           Gregory J. Kuykendall
                                                             Amy P. Knight
 6                                                           531 S Convent Avenue
                                                             Tucson, AZ 85701
 7
                                                             Attorneys for Defendant Scott
 8                                                           Daniel Warren
 9
10
                                   CERTIFICATE OF SERVICE
11
12          I certify that on October 9, 2019, I electronically transmitted a PDF version of this
     document to the Clerk of Court using the CM/ECF System for filing and for transmittal of
13   a Notice of Electronic Filing to the following CM/ECF registrants:
14
            Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
15          Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
16          United States Attorney’s Office
            405 W. Congress, Suite 4800
17          Tucson, AZ 85701
18
19
20
21
22
23
24
25
26
27
28



                                                  6
